DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2. 		Claims 1-20 have been examined in this application. This communication is the first action on the merits. 

Priority
3.		Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Continuation
4.		This application is a continuation of U.S. application 15/589,982 (now US Pat. No. 11,036,520 B1) filed on 05/08/2017 (“Parent Application”).  See MPEP §201.08.  In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

IDS Statements
5.		The information disclosure statement filed on 03/31/2022 complies with the provisions 	of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Double Patenting
6.		The nonstatutory double patenting rejection is based on a judicially created doctrine 	grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 	improper timewise extension of the “right to exclude” granted by a patent and to prevent 	possible harassment by multiple assignees. A nonstatutory double patenting rejection is 	appropriate where the conflicting claims are not identical, but at least one examined application 	claim is not patentably distinct from the reference claim(s) because the examined application 	claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., 	In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 	USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 	Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 	1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 	1.321(d) may be 	used to overcome an actual or provisional rejection based on nonstatutory double patenting 	provided the reference application or patent either is shown to be commonly owned with the 	examined application, or claims an invention made as a result of activities undertaken within the 	scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 	under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 	2146 et seq. for applications not subject to examination under the first inventor to file provisions 	of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. 	Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 	form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 	should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-	screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 	immediately upon submission. For more information about eTerminal Disclaimers, refer to 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
		Claims 1-3, 9-11 and 17-18 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-3 and 10-12 of U.S. Patent #11,036,520 B1 (app #15/589,982) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Claims of the Instant Application
(as filed on 05/17/2021)
Claims of US Pat No. 11,036,520 B1
(issued on 06/15/2021)
1
1
2
2
3
3
9
10
10
11
11
12
17
10
18
11


		The chart above maps claims of the instant application to corresponding claims of U.S. Patent #11,036,520 B1 that are patentably indistinct, though not identical. Although the claims at issue are not identical, they are not patentably distinct from each other because Independent Claim 1 of Patent # 11,036,520 B1 and Independent Claim 1 of the instant application recite substantially similar limitations and are obvious variants of each other. The claims of the instant application are broader and would read on the narrower version of the claims in the referenced patent. The claims at issue are not patentably distinct from each other because Independent Claim 1 of the instant application contains “obtaining, ….a desired end result for one or more of the procurement tasks of the first procurement application”, “identifying, based on performance data of the entities of the peer group, a peer subset of one or more entities from among the peer group that have achieved the desired end result” & “determining, using a machine learning algorithm, one or more configurations of the respective peer procurement applications of the one or more entities of the peer subset having a causal relationship to the desired end result” which is not identically recited in the claims of the ‘520 Patent. Notably, however, this clam language is not verbatim recited in the original disclosure, but instead is supported in Col. 6, Lns. 8-26, which corresponds to the claim language in the ‘520 Patent. 
		Regarding Claim 2 of the instant application, are not patentably distinct from Claim 2 of the ‘520 Patent due the claims being obvious variants of each other. The slight difference between Claim 2 of the instant application is the interchangeability of “procurement application” versus “first procurement application”.
		Regarding Claim 3 of the instant application, are not patentably distinct from Claim 3 of the ‘520 Patent due the claims being obvious variants of each other.
		Regarding Claim 10 of the instant application, are not patentably distinct from Claim 11 of the ‘520 Patent due the claims being obvious variants of each other. The slight difference between Claim 10 of the instant application is the interchangeability of “procurement application” versus “first procurement application”.
		Regarding Claim 11 of the instant application, are not patentably distinct from Claim 12 of the ‘520 Patent due the claims being obvious variants of each other.
		Regarding Claim 17 of the instant application, Claim 17’s embodiment as a CRM is an obvious variant of Claim 9’s embodiment as a system (with processor / CRM), which corresponds to Claim 10 of the ‘520 Patent, which covers a system embodied as a processor / CRM.
		Regarding Claim 18 of the instant application, are not patentably distinct from Claim 11 of the ‘520 Patent due the claims being obvious variants of each other. The slight difference between Claim 18 of the instant application is the interchangeability of “procurement application” versus “first procurement application”.
Additionally, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see in re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the referenced patent (that are not recited in the instant claims) obvious.
		Accordingly, one of ordinary skill in the art would have recognized the slight differences between the claim language / limitations of the corresponding claims as being directed towards intention, non-functionally distinct language, slight various in terminology, or obvious variants of similar claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Objections
7.		Claims 9 and 17 are objected to because of the following informalities: 
	(A).	Claims 9 and 17 recite the limitation: “creating a recommendation of updating the 	configuration value of one or more of the configurations to change functionality of the 	procurement control system [[passed]] on the predicting and sending the recommendation to the 	first client computer associated with the first entity.” Examiner notes that the word “passed” 	should reflect “based” as similarly shown in the last limitation of Independent Claim 1. Therefore, 	the last limitations shown in Claims 9 and 17 should recite the following: “creating a 	recommendation of updating the configuration value of one or more of the configurations to 	change functionality of 	the procurement control system based on the predicting and sending the 	recommendation to the 	first client computer associated with the first entity.”
		Appropriate correction is required.

Examiner Comments regarding 35 USC § 101
8. 		The following is an Examiner’s statement of reasons for allowance:
		The 35 U.S.C. § 101 rejection for Claims 1-20 are withdrawn since the claims recite do not recite a judicial exception under step 2a prong one according to the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 
		Assuming arguendo that the claims recite a judicial exception under “Certain Methods of Organizing Human Activities” for creating recommendations of updating the configuration value of one or more configurations and sending the recommendation associated with the first entity. Examiner notes that the claims recite the additional elements (e.g., such as the machine learning algorithm, procurement control system, first procurement application, peer procurement applications, one or more client computers, etc…) in conjunction with the limitations such as (1) “determining, using a machine learning algorithm, one or more configurations of the respective peer procurement applications of the one or more entities of the peer subset having a causal relationship to the desired end result” and (2) “automatically and without human intervention, predicting, by the machine learning algorithm, an effect of updating a configuration value for each configuration of the one or more configurations on the desired end result of the procurement tasks for the first entity” integrate the judicial exception into a practical application under step 2a prong 2 of the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. Therefore, these additional elements (as shown above) are integrated into a practical application by providing improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05 (a)) and/or applying or using the judicial exception is some meaningful way beyond generally linking the use of the judicial exception to a practical technological environment (see MPEP § 2106.05 (e)).
		Thus, alternatively, Claims 1-20 are patent eligible over step 2a prong 2 of the 35 U.S.C. 101 analysis.

Examining Claims with Respect to Prior Art
9.		All grounds of prior art rejection(s) has been or have been overcome.
Claims 1, 9 and 17 have overcome the prior art, with Examiner’s pointing to US Patent Application (US 2008/0300959 A1) to Sinha, US Patent Application (US 2016/0103559 A1) to Maheshwari and US Patent # (US 9,779,364 B1) to Hoover.
Hoover or any other references does not teach “automatically and without human intervention, predicting, by the machine learning algorithm, an effect of updating a configuration value for each configuration of the one or more configurations on the desired end result of the procurement tasks for the first entity” & “creating a recommendation of updating the configuration value of the one or more of the configurations to change functionality of the procurement control system based on the predicting and sending the recommendation to the first client computer associated with the first entity.”
Hoover teaches that the system 100 may identify characteristics, such as predictive variables, of high-risk procurements and develop classifiers to classify bids or aspects of bids as high-risk using the predictive variables and/or other information. The characteristics and their relationships can be quantified to generate classifiers for evaluating and grading bids for each procurement in order to identify one or more bids to accept for the procurement. The classifiers and scoring models can be incorporated into (or used with) a procurement system and ultimately into a computer-implemented workflow for procurement that is used by procurement specialists and/or leadership of entities making procurements. 
However, Hoover either individually and/or in combination does not teach or suggest: “automatically and without human intervention, predicting, by the machine learning algorithm, an effect of updating a configuration value for each configuration of the one or more configurations on the desired end result of the procurement tasks for the first entity” & “creating a recommendation of updating the configuration value of the one or more of the configurations to change functionality of the procurement control system based on the predicting and sending the recommendation to the first client computer associated with the first entity.”
Maheshwari teaches a tool for dynamically associating entities with a service. One or more entities can provide a service and/or be associated with a service. Implementations of the present disclosure provide a service monitoring system that captures the relationships between entities and services via entity definitions and/or service definitions. IT environments typically undergo changes. For example, new equipment may be added, configurations may change, systems may be upgraded and/or undergo maintenance, etc. The changes that are made to the entities in an IT environment may affect the monitoring of the services in the environment. Implementations of the present disclosure provide a tool that enable users to configure flexible relationships between entities and services to ensure that changes that are made to the entities in the IT environment are accurately captured in the entity definitions and/or service definitions.  The entity definitions, the service definitions, and the KPI definitions can be stored in a data store 290 in a key-value store, a configuration file, a lookup file, a database, or in metadata fields associated with events representing the machine data.  
However, Maheshwari either individually and/or in combination does not teach or suggest: “automatically and without human intervention, predicting, by the machine learning algorithm, an effect of updating a configuration value for each configuration of the one or more configurations on the desired end result of the procurement tasks for the first entity” & “creating a recommendation of updating the configuration value of the one or more of the configurations to change functionality of the procurement control system based on the predicting and sending the recommendation to the first client computer associated with the first entity.”
Sinha teaches that  the supplier portal may include functionality for designing custom views of data for each supplier or user (e.g., hide fields, re-sequence fields, change column labels), configuring application flow to meet specific business needs, exporting data to spreadsheet format, providing global data access to suppliers across operating units, providing terms and conditions, item details and more, via supporting attachments, utilizing workflow process integration, transmitting notifications when a supplier submits a transaction, integrating with key complimentary applications of purchasing, supplier scheduling, payables, inventory, and sourcing. Additionally, with the inclusion of the supplier portal 106, the processing environment includes the processing ability to execute pre-configured requisition workflow processes that are based off of existing best-practices operations for the user. These best-practices techniques are customizable based on the existing operational aspects to the user and easily integrated into the portal for subsequent operation execution using the enterprise software application. 
However, Sinha either individually and/or in combination does not teach or suggest: “automatically and without human intervention, predicting, by the machine learning algorithm, an effect of updating a configuration value for each configuration of the one or more configurations on the desired end result of the procurement tasks for the first entity” & “creating a recommendation of updating the configuration value of the one or more of the configurations to change functionality of the procurement control system based on the predicting and sending the recommendation to the first client computer associated with the first entity.”
Therefore, when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Allowable Subject Matter
10.		Claims 4-8, 12-16 and 19-20 are objected to as being dependent upon rejected base 	claims, but would be allowable if rewritten in independent form (e.g., for Independent Claims 1, 	9 and 17) including all of the limitations of the base claims and any intervening claims as well 	as addressing the Non-Statutory Double Patenting rejection for Claims 1-3, 9-11 and 17-	18 and the minor claim 	informalities for Claims 9 and 17.


Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner 	should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The 	examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3683




                                                                                                                                                                                   /TIMOTHY PADOT/Primary Examiner, Art Unit 3683